Citation Nr: 0531336	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
Diabetes Mellitus, Type II (DM).  

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and January 2003 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran presented testimony during 
appeal hearings at the RO before a hearing officer in January 
2000, as well as before the undersigned Acting Veterans Law 
Judge in August 2005.  Copies of the hearing transcripts 
issued following the hearings are of record.   


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in December 2000.  The veteran was notified of this decision 
in January 2001 and did not perfect his appeal.  Thus, the 
decision became final.  

2.  Evidence submitted since the RO's December 2000 rating 
determination does not raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's DM requires insulin, a restricted diet, and 
regulation of activities.

4.  The veteran's right and left lower extremity peripheral 
neuropathy results in no more than mild impairment.  


CONCLUSIONS OF LAW

1.  The December 2000 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 
2002).  

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for PTSD has not been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3.  The criteria for a 40 percent evaluation for DM have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for left lower extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4,1, 4.7, 4.124, 4.124a, Diagnostic Code 8520 
(2005).

5.  The criteria for an evaluation in excess of 10 percent 
for right lower extremity peripheral neuropathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4,1, 4.7, 4.124, 4.124a, Diagnostic Code 8520 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the September 
2002 and January 2003 rating determinations, the July 2003, 
April 2004, and March 2005 statements of the case, the March 
2005 and July 2005 supplemental statements of the case, and 
the November 2002, August 2004, and January 2005 VCAA 
letters, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As to the issue of 
whether the veteran submitted new and material evidence to 
reopen the claim of service connection for PTSD the Board 
notes that the November 2002 VCAA letter was sent to the 
appellant prior to the January 2003 rating determination.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The August 2004 and January 2005 letters notified the veteran 
of the need to submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence, or that he could submit such 
evidence.  This communication served to tell the veteran that 
he should furnish any pertinent evidence in his possession.  
The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

As to the issues of increased evaluations for DM and 
peripheral neuropathy of the right and left lower 
extremities, the Board notes that the September 2002 rating 
determination came before notification of the veteran's 
rights under the VCAA.  VCAA notice should be provided prior 
to the initial denial.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Delayed notice, however, is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Any defect with respect to the timing of 
the VCAA notice in this case was harmless.  The veteran had 
the opportunity to have his claim adjudicated after receiving 
the VCAA notice and having the opportunity to submit 
additional evidence or information.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claims.  All pertinent service medical, VA, and private 
treatment records have also been obtained.  The veteran also 
appeared at a videoconference hearing in August 2005.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

New and Material- PTSD

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated subsequent to this time, his claim will be 
adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A review of the record reveals that the RO denied service 
connection for PTSD in December 2000 on the basis that new 
and material evidence had not been submitted to reopen the 
claim since the prior Board denial in October 1996.  The 
veteran was notified of this decision and did not appeal.  
Thus, the decision became final.  38 U.S.C.A. § 7105.

In denying the veteran's claim, the RO noted that this matter 
had previously been considered by the Board in October 1996.  
The RO observed that the Board noted that service medical 
records did not indicate any complaints, treatment, or 
diagnosis of an acquired psychiatric disorder, to include 
PTSD.  The Board found that the veteran did not engage in 
combat with the enemy while serving in Vietnam and that the 
veteran was not shown to have been exposed to an event during 
service that was outside the range of usual human experience 
and would be distressing to anyone.  The Board found that the 
veteran was not shown to have PTSD as a result of his service 
in Vietnam.  

The Board noted that the veteran's post-service medical 
records did contain diagnoses of PTSD and that several VA 
examiners had rendered diagnoses of PTSD.  However, the Board 
found that the claims folder contained no corroborative 
evidence to substantiate the veteran's testimony as to the 
occurrence of his claimed stressors.  The Board noted that 
the VA physicians were merely basing their diagnoses on a 
history of stressors provided by the veteran rather than on 
objective verification that these incidents actually 
occurred.  The Board found that as the veteran was not shown 
to have been exposed to a stressful incident in service which 
would support a diagnosis of PTSD, service connection for 
PTSD was not warranted.  

The RO noted that at his January 2000 personal hearing, the 
veteran stated that he was seen at the VA Medical Center in 
1988 and given a diagnosis of PTSD.  He indicated that he 
went through a group rehabilitation program, saw a counselor, 
and met with a psychiatrist.  

The RO observed that in response to a PTSD questionnaire, the 
veteran reported that he worked radio relay at a shipyard in 
Da Nang that came under attack in June/July 1969, and that in 
the summer of 1969 he reported that he was at a bridge going 
to "Cabbage Patch" when the Viet Cong ran the gate.  He 
stated that there was a great deal of shooting until the 
Vietnamese were killed.  The veteran also noted that his CO 
was "fragged" about the same time by two individuals and 
that these individuals were convicted.  He stated that he had 
informed the sergeant of these two individuals intentions to 
supply information to the Viet Cong two days earlier.  The RO 
noted that these were essentially the same events that the 
veteran had previously provided.  

The RO found that no new and material evidence had been 
furnished that factually established that the veteran now had 
a clinical diagnosis of PTSD related to stressful events of 
his Vietnam service.  The RO noted that the testimony 
provided by the veteran, the PTSD questionnaire the veteran 
supplied, and the recent treatment records contained no new 
evidence on which the PTSD claim could be reopened.  

Evidence received subsequent to the December 2000 VA rating 
determination includes January and February 2000 private 
treatment reports showing a diagnosis of probable PTSD, 
chronic, delayed.  In the report, the veteran indicated that 
his duty while in Vietnam was that of a machinist but he 
actually worked in motor transportation and drove a supply 
truck.  He stated that he was exposed to enemy fire.  He also 
indicated that he had been in a bunker when the base was hit 
by mortar fire.  The veteran noted that when he was in the 
high tower he could see mortars exploding in bunkers.  He 
also stated that a grenade hit his commander and that his 
commander was fragged.  He further reported seeing body parts 
on a ship dock and indicated that he felt endangered whenever 
there was incoming and that anything that resembled the sound 
of a mortar coming out of the tube gave him the jitters.  

At his August 2005 hearing, the veteran again reported that 
he had been exposed to enemy fire while in Vietnam and that 
he had seen a grenade hit his company commander.  The veteran 
indicated that he had not received the Purple Heart or the 
Combat Action Ribbon.  The veteran again testified as to the 
duties he performed in Vietnam and of being attacked by 
mortars and being fired upon in the summer of 1969.  He again 
reported that he drove trucks everywhere and would be fired 
upon.  

New and material evidence has not been submitted to reopen 
the veteran's claim.  The additional medical treatment 
records reveal only current findings of PTSD.  The veteran 
was noted to have PTSD at the time of his previous denials.  
The basis for the initial denial of service connection, and 
the subsequent December 2000 denial on the basis that new and 
material evidence had not been submitted, is the lack of 
verification of stressors.  At his August 2005 hearing, the 
veteran essentially raised the same stressors that he had 
reported at the time of the previous denials.  The 
information provided by the veteran is essentially cumulative 
of information known at the time of the prior denials.  
Moreover, there has been no independent verification of the 
claimed stressors as is required in the veteran's case for 
the grant of service connection for PTSD.  In the absence of 
new and material evidence to reopen the claim of service 
connection, the petition to reopen must be denied.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Diabetes Mellitus

Service connection is currently in effect for DM, Type II, 
which has been assigned a 20 percent disability evaluation.  

Ratings of DM are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

The Board notes that the veteran currently has DM which 
requires the use of insulin and a restricted diet.  The 
veteran maintains that he currently satisfies the criteria 
necessary for a 40 percent disability evaluation as his DM 
requires a regulation of his activities.  

In a May 2005 statement, the veteran's private physician, T. 
Lewellen, D.O., indicated that the veteran had developed 
significant neuropathy.  He stated that it was moderately 
severe and that the veteran had numbness, pain, and lack of 
normal usage.  He could stand for only short periods without 
having to rest.  He could also only walk short distances 
without rest.  He would sometimes stumble and could hardly 
walk to his vehicle.  

In a June 2005 statement, Dr. Lewellen indicated that the 
veteran needed restricted activity, i.e., decreased walking, 
decreased standing, and no heavy lifting.  He was noted to 
have trouble with lower extremity coordination due to end 
stage diabetic neuropathy.  

In June 2005, the veteran was afforded a VA examination.  The 
veteran reported taking insulin before breakfast, lunch, and 
dinner, and at bed time.  He noted having hypoglycemia three 
or four times per week.  He had never been in a coma or had 
ketoacidosis.  He had also not been hospitalized in the past 
year.  The examiner stated that the veteran's physical 
activities were not restricted to control his DM though he 
did have a letter from Dr. Lewellen indicating that the 
veteran needed restricted activity i.e. decreased walking, 
standing, and no heavy lifting because of the trouble he had 
with lower extremity coordination due to end-stage diabetic 
neuropathy.  He noted that Dr. Lewellen had restricted the 
veteran's activity mainly to protect him from his neuropathy 
rather than to control his blood sugar.  The examiner 
rendered a diagnosis of DM, Type II.  

At the time of his August 2005 hearing, the veteran indicated 
his belief that his activities were restricted as a result of 
his diabetes.  He stated that he would attempt to obtain an 
additional statement from his private physician.  In an 
August 12, 2005, statement, Dr. Lewellen indicated that the 
veteran needed to be on a restricted diet and activities in 
order to control his diabetes.  In an August 24, 2005, 
statement, Dr. Lewellen noted that the veteran needed to be 
on a restricted diet and regulation of activities described 
as avoidance of strenuous and recreational activities is 
needed for his diabetes, because he had a hard time keeping 
his blood sugar on an even keel.  

While the evidence is not overwhelmingly in favor that the 
veteran's DM causes regulation of his activities, it is at 
least in equipoise on this issue.  Moreover, the veteran 
meets all the other criteria necessary for a 40 percent 
disability evaluation.  Thus, a 40 percent disability 
evaluation is warranted for his DM.  

A 60 percent evaluation is not warranted as there have been 
no episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month with complications.  The 
veteran has also been assigned separate disability 
evaluations for his diabetic complications, which are 
peripheral neuropathy of the left and right lower 
extremities.  

Peripheral Neuropathy of the Left and Right Lower Extremity

Service connection is currently in effect for right and left 
lower extremity peripheral neuropathy, which have been 
assigned separate 10 percent disability evaluations.  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent evaluation is warranted for moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent evaluation is warranted for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, Code 8520.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
that is substantially less than that which is described in 
the criteria for an evaluation for complete paralysis of this 
nerve, whether the less than total paralysis is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  Complete paralysis of the sciatic nerve is 
indicated when the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened, 
or (very rarely) lost.  

At the time of an August 2002 VA examination, the veteran 
reported having an onset of numbness and tingling in his legs 
about four years earlier.  He indicated that this caused his 
legs to ache at night and that he took Amitriptyline for 
this, which helped.  He reported that this was worsened by 
prolonged walking and standing and that it was exacerbated 
after walking two blocks.  The veteran was able to do his 
job.  

Physical examination revealed that strength and muscle tone 
for both lower extremities was within normal limits with no 
atrophy, fasciculation, or ataxia.  The veteran's gait was 
normal.  Pain and touch sensation were diminished in a 
symmetrical stocking distribution to the ankles, bilaterally.  
Vibratory sensation was diminished but not absent in both 
feet.  Proprioception was intact in both feet.  Patellar and 
Achilles tendon jerks were 1+ and symmetrical.  Plantar 
responses were flexor, bilaterally.  A diagnosis of mild 
distal symmetrical sensory peripheral neuropathy of both 
lower extremities secondary to DM was rendered.  

At the time of a September 2004 VA examination, the veteran 
again reported having numbness and a tingling sensation in 
his feet.  He also noted having some pain in his feet.  Deep 
tendon reflexes were 1+ at the knees and absent at the 
ankles.  The toes were downgoing.  Sensory examination 
revealed decreased pinprick in a glove and stocking 
distribution up to the mid thighs in the lower extremities.  
Vibratory sensation was slightly diminished at the feet.  
Proprioception was normal.  The examiner indicated that the 
veteran had evidence of polyneuropathy in both lower 
extremities.  

In his May 2005 statement, Dr. Lewellen, stated that the 
veteran had developed significant neuropathy.  He reported 
that it was moderately severe and that the veteran had 
numbness, pain, and lack of normal usage.  He could stand for 
only short periods without having to rest.  He could also 
only walk short distances without rest.  He would sometimes 
stumble and could hardly walk to his vehicle.  In his June 
2005 statement, Dr. Lewellen indicated that the veteran 
needed restricted activity, i.e., decreased walking, 
decreased standing, and no heavy lifting.  He was noted to 
have trouble with lower extremity coordination due to end 
stage diabetic neuropathy.

At the time of a June 2005 VA examination, the veteran 
described burning paresthesias of the lower extremities.  The 
veteran indicated that he had been using a cane for the past 
year and that he could walk less than 100 yards.  The 
examiner noted that the veteran had brought a letter from his 
private physician indicating that he had moderately severe 
peripheral neuropathy.  

Physical examination revealed that proximal and distal 
strength was within normal limits with no ataxia for the 
lower extremities.  His gait without the use of a cane 
appeared normal.  Pain and touch sensation were diminished in 
a symmetrical stocking distribution to just above the ankles.  
Proprioception was intact in both feet.  Vibratory sensation 
was diminished but not absent in both feet.  Knee and ankle 
jerks were 2+ and symmetrical.  Plantar responses were 
flexor, bilaterally.  A diagnosis of distal symmetrical 
sensory peripheral neuropathy of both lower extremities with 
objective findings consistent with it being mild in degree 
was rendered.  

The criteria for an evaluation in excess of 10 percent have 
not been met for either right or left lower extremity 
neuropathy.  While the Board notes that the veteran's private 
physician, in his May 2005 statement, indicated that the 
veteran's neuropathy was moderately severe, the veteran has 
been afforded three VA examinations with regard to his 
neuropathy and there have been no findings which would equate 
to more than mild lower extremity neuropathy.  Moreover, the 
August 2002 VA examiner rendered a diagnosis of only mild 
distal symmetrical sensory peripheral neuropathy of both 
lower extremities secondary to DM and the June 2005 VA 
examiner opined that the veteran had distal symmetrical 
sensory peripheral neuropathy of both lower extremities with 
objective findings consistent with it being mild in degree.  
The Board is placing greater emphasis on the opinions set 
forth by the VA examiners as they were based upon 
comprehensive examinations and studies performed upon the 
veteran as opposed to generalized statements.  While the 
Board is sympathetic to the beliefs of the veteran, the 
preponderance of the evidence is against the claims for 
evaluations in excess of 10 percent for peripheral neuropathy 
of the right and left lower extremities.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected DM or right and left lower extremity 
peripheral neuropathy have resulted in frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that these service-connected disorders 
prevent him from maintaining employment.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The petition to reopen a claim for service connection for 
PTSD is denied.

A 40 percent evaluation for DM, Type II, is granted subject 
to regulations governing monetary benefits.

An evaluation in excess of 10 percent for left lower 
extremity peripheral neuropathy is denied. 

An evaluation in excess of 10 percent for right lower 
extremity peripheral  neuropathy is denied. 


	                        
____________________________________________
C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


